Title: III. Report on Copper Coinage, [14 April 1790]
From: Jefferson, Thomas
To: 



[14 Apr. 1790]

The Secretary of state, to whom was referred, by the House of representatives, the letter of John H. Mitchell, reciting certain proposals, for supplying the U.S. with copper coinage, has had the same under consideration, according to instructions, and begs leave to report thereon as follows.
The person who wishes to undertake the supply of a copper coinage sets forth, that the superiority of his apparatus and process for coining, enables him to furnish a coinage, better and cheaper than can be done by any country or person whatever: that his dies are engraved by the first artist in that line in Europe: that his  apparatus for striking the edge, at the same blow with the faces, is new and singularly ingenious: that he coins by a press on a new principle, and worked by a fire engine more regularly than can be done by hand: that he will deliver any quantity of coin, of any size and device, of pure unalloyed copper, wrapped in paper, and packed in casks ready for shipping, for fourteen pence sterling the pound.
The Secretary of state has before been apprised, from other sources of information, of the great improvements made by this Undertaker in sundry arts: he is acquainted with the Artist who invented the method of striking the edge and both faces of the coin at one blow: he has seen his process, and coins, and sent to the former Congress some specimens of them, with certain offers from him before he entered into the service of the present Undertaker; (which specimens he takes the liberty of now submitting to the inspection of the house as proofs of the superiority of this method of coinage in gold and silver as well as copper:)
He is therefore of opinion
That the Undertaker, aided by that Artist, and by his own excellent machines, is truly in a condition to furnish coin in a state of higher perfection than has ever yet been issued by any nation: That perfection in the engraving is among the greatest safeguards against counterfeits, because engravers of the first class are few, and elevated, by their rank in their art, far above the base and dangerous business of counterfeiting: That the perfection of coins will indeed disappear, after they are for some time worn among other peices, and especially where the figures are rather faintly relieved as on those of this artist: yet their high finishing, while new, is not the less a guard against counterfeits; because these, if carried to any extent, must be ushered into circulation new also, and consequently may be compared with genuine coins in the same state: That therefore, whenever the U.S. shall be disposed to have a coin of their own, it will be desireable to aim at this kind of perfection: That this cannot be better effected than by availing themselves, if possible, of the services of the Undertaker and of this Artist, whose excellent methods and machines are said to have abridged, as well as perfected the operations of coinage. These operations however, and their expence, being new and unknown here, he is unable to say whether the price proposed be reasonable or not. He is also incertain whether, instead of the larger copper coin, the legislature might not prefer a lighter one of Billon, or mixed metal, as is practised with convenience by several other  nations, a specimen of which kind of coinage is submitted to their inspection.
But the propositions under consideration suppose that the work is to be carried on in a foreign country, and that the implements are to remain the property of the Undertaker; which conditions, in his opinion, render them inadmissable,
For these reasons.
Coinage is peculiarly an attribute of sovereignty. To transfer it’s exercise into another country, is to submit it to another Sovereign.
It’s transportation across the Ocean, besides the ordinary dangers of the sea, would expose it to acts of piracy by the crews to whom it would be confided, as well as by others apprised of it’s passage.
In time of war, it would offer to the enterprizes of an enemy what have been emphatically called the sinews of war.
If the war were with the nation within whose territory the coinage is, the first act of war or reprisal might be to arrest this operation, with the implements and materials coined and uncoined, to be used at their discretion.
The reputation and principles of the present Undertaker are safeguards against the abuses of a coinage carried on in a foreign country, where no checks could be provided by the proper sovereign, no regulations established, no police, no guard exercised, in short none of the numerous cautions hitherto thought essential at every mint: but in hands less entitled to confidence these will become dangers. We may be secured indeed, by proper experiments as to the purity of the coin delivered us according to contract; but we cannot be secured against that which, tho’ less pure, shall be struck in the genuine dye, and protected against the vigilance of government till it shall have entered into circulation.
We lose the opportunity of calling in, and recoining the clipped money in circulation, or we double our risks by a double transportation.
We lose in like manner the resource of coining up our household plate in the instant of great distress.
We lose the means of forming artists to continue the works, when the common accidents of mortality shall have deprived us of those who began them.
In fine, the carrying on a coinage in a foreign country, as far as the Secretary knows, is without example. And general example is weighty authority.
He is therefore of opinion on the whole

That a mint, whenever established, should be established at home:
That the superiority, the merit, and means of the Undertaker will suggest him as the proper person to be engaged in the establishment and conduct of a mint, on a scale which, relinquishing nothing in the perfection of the coin, shall be duly proportioned to our purposes.
And in the mean while, he is of opinion, the present proposals should be declined.
